Citation Nr: 0947946	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include 
consideration of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce





INTRODUCTION

The Veteran served on active duty from November 1949 to 
December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
November 15, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to total disability based on 
individual unemployability (TDIU) as a component of the 
Veteran's claim of entitlement to an initial rating in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by moderate occupational and 
social impairment, including impaired memory and 
concentration, depressed mood, blunted affect, chronic sleep 
impairment, hypervigilence, flashbacks, and nightmares.





CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not 
higher, for PTSD have been met, effective from November 15, 
2005.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. §  5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As such, section 5013(a) notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Therefore, as the notice that was 
provided in December 2005, before service connection was 
granted, was legally sufficient, VA's duty to notify in this 
case has been satisfied. 

Regarding the duty to assist, the RO has obtained the 
Veteran's private records and provided him with a VA 
examination.  Therefore, the duty to assist has been 
satisfied as there is no reasonable possibility that any 
further assistance to the Veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonnis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the Veteran in adjudicating the issue of 
entitlement to an initial rating in excess of 30 percent for 
PTSD. 


II.  Higher Initial Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 C.F.R. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. § 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the claim of the claim - a practice 
known a "staged rating." 

The Veteran bears the burden of presenting an supporting his 
claim for benefits.  
38 U.S.C.A. §  5107(a).  In its evaluation, the Board 
considers all information and lay and medical evidence of 
record.  38 U.S.C.A. §  5107(b).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  When service treatment records are lost or 
missing, VA has a heightened obligation to satisfy the duty 
to assist.  In this case, the veteran's records appear to 
have been destroyed in a fire.  Under such circumstances, the 
Court has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran 's treatment records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer, 19 Vet. App. at 217-18 (Court declined to apply 
an "adverse presumption " against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  

In August 2006, the RO granted service connection for PTSD 
and assigned a 30 percent rating under DC 9411, effective 
from November 15, 2005.  The Veteran disagrees with this 
assignment and contends that a rating in excess of 30 percent 
is warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, DC 9411.  A 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood; anxiety and suspiciousness; weekly (or less often) 
panic attacks; chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, and recent 
events.

A 50 percent evaluation is warranted there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficultly in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as the DSM-IV).  38 C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.   Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including the Veteran's private 
examination records from October 2005 and May 2007; the VA 
examination in August 2006; the Veteran's statements from 
November 2005, September 2006, May 2007, and June 2007; and 
the Veteran's wife's statement of November 2005, indicates 
that a 50 percent rating is warranted for the Veteran's PTSD.

The Veteran's first private examination was conducted in 
October 2005.  The claims folder was not available for 
review, but the examiner noted that the Veteran was 
thoroughly interviewed.  The examiner determined that the 
Veteran has had some relationship problems, including a 
failed first marriage, that were exacerbated by his former 
habitual alcohol abuse, but that his second marriage was 
ongoing after 19 years.  His relationship with his children 
was noted to be strained, but the examination report 
indicated that both children have drug and alcohol problems.  
Regarding his employment history, the Veteran reported being 
terminated from his first post-service job, but he eventually 
secured employment driving gasoline tankers.  The Veteran 
described himself as a workaholic, leading the examiner to 
hypothesize that the Veteran may have used work as a way to 
avoid thinking about his experiences in Korea.   

The examiner noted that the Veteran had a neat and clean 
appearance, showed no signs of spatial disorientation, and 
did not appear to have any cognitive errors.  The examiner 
also reported that the Veteran suffered from severe 
nightmares at least twice a week, flashbacks, and a very high 
startle reaction, but that he was not particularly 
hypervigilant or avoidant of crowds.  Lastly, the examiner 
reported that the Veteran suffered from a strong depression 
that occurred around Christmas every year, and that this 
depression appeared to be an anniversary reaction to memories 
of Christmas in Korea.  The examiner diagnosed the Veteran 
with severe and chronic PTSD, and gave a GAF score of 46 for 
both the current score and the highest estimated score over 
the last year. 

The Veteran underwent a VA examination in August 2006, where 
he was again diagnosed with chronic PTSD.  The examiner noted 
that the Veteran appeared well-nourished and was neatly 
dressed and was attentive and cooperative.  He also 
determined that the Veteran did not exhibit abnormal rhythms 
or rates of speech, and that he was spatially oriented.  The 
examiner described the Veteran's mood as fairly euthymic, but 
with a somewhat blunted affect.  Cognitively, the examiner 
reported that the Veteran exhibited no evidence of a thought 
disorder.  He could not remember his wife's exact birthday, 
was below average in naming Presidents, but did well at the 
other cognitive tests, including listing cities in the United 
States, serial sevens, spelling simple words backward, 
calculating correct change, completing a simple three step 
tasks, and recalling three objects after a five minute 
period. 

The examiner noted that the Veteran has had an increase of 
memories and symptoms of PTSD since he stopped drinking in 
1975 and that he reported trouble with concentration and 
memory, an exaggerated startle response, difficulty being 
close to people, and trouble sleeping five nights a week. 
Consequently, the examiner found that the Veteran was 
moderately impaired socially and recreationally.  
Additionally, like the private examiner, the VA examiner also 
noted that the Veteran's symptoms likely had an effect on his 
first failed marriage but that his second marriage was 
ongoing at 19 years.  Vocationally, the examiner notes that 
the Veteran had steady employment as a truck driver for many 
years, such that there was likely little impairment in that 
area.  The examiner also found that the Veteran could 
independently perform the activities of daily living and 
manage his own financial affairs.  The Veteran reported 
short-lived periods of depression, but denied thoughts of 
suicide.  The examiner assigned a GAF score of 60 for both 
the current score and the highest estimated score over the 
last year.

The Veteran adamantly disagreed with the history given by the 
VA examiner when he submitted his notice of disagreement in 
September 2006, largely regarding his work history.  The 
Veteran noted that while he was generally employed, he was 
terminated from no less than five different jobs over the 
course of his employment history, all for insubordination.  
This included his last job as an oil tanker driver, where he 
alleged that he was forced to retire in lieu of termination 
due to failure to obey orders.  He also stated that his first 
wife left him due to his problems with PTSD, and, as a result 
of the failed marriage and his PTSD symptoms, he has no 
relationship with his children from that marriage today.  The 
Veteran asserted that he is unable to hold a job or have 
social or work relationships due to his PTSD.  In a May 2007 
statement, he asserted that his symptoms have worsened to the 
point where he is now totally disabled.  He added that he now 
is unable to complete everyday tasks, suffers from near 
continuous episodes of panic and depression, has lost 
interest in personal grooming and hygiene, and no longer has 
the desire to engage in activities, hobbies, friends, or 
places that he formerly routinely enjoyed.  He reported that 
his severe nightmares have continued, and that, as a result, 
he is always irritable and prone to angry outbursts. 

In May 2007, the Veteran returned to his private physician 
for a subsequent evaluation wherein the examiner found that 
his symptoms had worsened since his previous visit in October 
2005.  The Veteran asserted that his memory and concentration 
had become so poor that there were many everyday tasks that 
he could do in 2005 that he was no longer capable of doing, 
including cooking, mowing lawns, and driving any but the most 
familiar and least trafficked routes.  The Veteran reported 
that his nightmares were now occurring nearly every night, he 
was suffering from frequent flashbacks, and everyday noises 
were producing a severe startle reaction and thought 
intrusions.  

The private examiner observed that the Veteran was neatly 
dressed, understood his general location, knew the name of 
the current Vice President, was able to do simple 
mathematical calculations, and remembered the examiner from 
his previous visit two years ago.  However, he did not know 
the correct day of the month and could not correctly do 
serial sevens.  The examiner also found that the Veteran was 
exhibiting symptoms of hypervigilence and reported avoiding 
crowds.  The examiner noted that the Veteran's depression had 
advanced, but the Veteran continued to deny suicidal thinking 
or planning.  The examiner assigned a GAF score of 44 for 
both the current score and the highest estimated score over 
the last year.

The private examiner also reported that, in contrast to his 
previous evaluation, the Veteran was now exhibiting an 
advanced level of symptoms of early dementia, but did not 
specifically attribute any of the reported symptoms to 
dementia in lieu of PTSD, or clarify whether the dementia was 
linked to or a symptom of the Veteran's service-connected 
disability.  The Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Therefore, all of the psychiatric symptoms in the 
record should be considered in evaluating the Veteran's PTSD 
disability.  Id. 

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD 
most closely approximates a 50 percent rating, warranted when 
there is occupational and social impairment with reduced 
reliability and productivity.  The VA examiner assigned a GAF 
score of 60, which is indicative of moderate symptoms.  
Accordingly, the VA examiner noted that the Veteran was 
moderately socially impaired, as evidenced by his reported 
difficulty in getting close to people, and his reportedly 
poor relationship with his two children.  The VA examiner 
also found that the Veteran's affect was somewhat blunted. 
Additionally, the private examiner found some cognitive 
impairment and memory loss, and both examiners found that the 
Veteran suffered from bouts of depression concentrated around 
the holidays.  As the Veteran is currently retired following 
a long history of employment, neither examiner found any 
significant occupational impairment, nor symptoms such as 
speech irregularities or panic attacks occurring more than 
once a week.  However, the majority of the regulatory 
examples used to illustrate symptoms that would indicate 
entitlement to a 50 percent rating are present.  Therefore, 
the Veteran's disability picture most closely aligns a 50 
percent rating for service-connected PTSD. 

While a 50 percent rating is warranted, the Veteran's total 
disability picture does not rise to the level of severity 
required for a 70 percent rating, warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, as the level of deficiency indicated by 
the regulatory examples is not demonstrated by the record.  
For example, there is no evidence in the record showing 
suicidal ideation; obsessional rituals; illogical, obscure, 
or irrelevant speech; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or other analogous symptoms that would indicate occupational 
or social impairment with deficiencies in most areas.  
Furthermore, while the Veteran reports experiencing 
continuous panic attacks, these assertions are not supported 
by the other evidence of record, and the depression that has 
been consistently reported by the Veteran has not been shown 
to affect his ability to function independently, 
appropriately, and effectively.  Although the record shows 
that the Veteran has a failed first marriage that may have 
been due to his PTSD symptomatology, it also shows that he 
has a successful second marriage, which indicates that the 
Veteran does not have an inability to establish and maintain 
effective relationships.  Additionally, while the Veteran 
reported experiencing hypervigilance and some instances of 
discomfort in crowds, the record did not specifically 
indicate that he had difficulty in adapting to stressful 
circumstances, including work.  While the Veteran asserts 
that he has an extensive history of termination due to a 
refusal to follow orders, it is also a matter of record that 
he has been consistently employed and held two consecutive 
jobs for more than fifteen years.  

Lastly, although the Veteran's private examiner assigned GAF 
scores of 46 and 44, indicating serious symptoms such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting, or serious impairment in social, occupational, 
or school functioning, these scores are inconsistent with the 
GAF score given by the VA examiner and the private examiner's 
other examination notes of record.  In weighing GAF scores, 
the reports must be interpreted in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  See 38 C.F.R. § 4.2.  Furthermore, the 
Board may appropriately favor the opinion of one competent 
medical authority over another, provided that it offers an 
adequate basis for doing so.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  While the Board may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Here, the private examiner failed to identify the presence of 
symptoms that would substantiate a GAF score in the 41-50 
range, while the VA examiner noted symptoms that are 
consistent with a GAF score of 60.  Accordingly, the Board 
finds the VA examiner's determination to be more probative.  
Moreover, the Veteran's actual PTSD symptoms are encompassed 
by the 50 percent rating criteria.  Given the absence of more 
serious reported symptoms in the evidence of record and the 
noted clinical finding of both examiners, the Board finds 
that the VA examiner's score and the clinical findings of 
record create a consistent disability picture and thereby 
outweigh the private physician's characterization of the 
Veteran's disability reflected by GAF scores in the 41-50 
range.   

Accordingly, considering the evidence of record in its 
entirety, the Veteran's PTSD most closely approximates the 
criteria for 50 percent disability rating, and as such, a 50 
percent rating, and not higher, is granted. 

The rating schedule represents the average impairment of 
earning capacity as far as is practicable.  Ratings will 
generally be based on average impairment.  38 C.F.R. 
§ 3.321(a).  To afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted. See Thun v. Peake, 22 Vet. App. 11 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate. Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as 'governing norms.'  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown 
to cause any impairment that is not already contemplated by 
the rating criteria (DC 9411), and the Board finds that the 
rating criteria reasonably describe the veteran's disability.  
There is no indication that the Veteran has been hospitalized 
for psychiatric issues in the evidence of record, and the 
Veteran was steadily employed as an oil tanker driver for 
more than 30 years until his retirement in 1992.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted in this case. 


ORDER

A 50 evaluation, and not higher, for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The Board finds that the Veteran's September 2006 statement 
raised the issue of entitlement to a TDIU as a component of 
the claim for an initial rating in excess of 30 percent on 
appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU component of the 
increased rating issue to the AOJ for proper development and 
adjudication.

The AOJ should send the VCAA notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the TDIU component of the 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.   After conducting any necessary 
development, readjudicate the claim of 
entitlement to TDIU as a component of the 
Veteran's claim of entitlement to a 
higher initial evaluation.  If the 
benefit sought on appeal is not granted, 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






